Exhibit 10.3

 

JERNIGAN CAPITAL, INC.

PRIVATE PLACEMENT PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of March 26, 2015, by and between Jernigan Capital, Inc., a Maryland corporation
(the “Company”), and the undersigned Investor (the “Investor”).

 

WHEREAS, the Investor has a substantive, pre-existing relationship with the
Company;

 

WHEREAS, the Company has filed a registration statement on Form S-11 (the
“Registration Statement”) with the Securities and Exchange Commission (“SEC”),
in connection with the Company’s proposed initial public offering (the “IPO”) of
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”);

 

WHEREAS, concurrently with the completion of the IPO, the Company desires to
issue and sell to the Investor, and the Investor desires to purchase from the
Company in a private placement, upon the terms and conditions set forth in this
Agreement, such number of shares of the Company’s unregistered Common Stock as
provided in this Agreement (the “Shares”); and

 

WHEREAS, such purchase and sale of the Shares shall occur concurrently with, and
be conditioned on, the closing of the IPO.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
agreements and warranties herein contained, the parties hereby agree as follows:

 

1.PURCHASE OF SHARES

 

Subject to the terms and conditions of this Agreement, the Company agrees to
issue and sell to the Investor at the Closing, and the Investor agrees to
purchase at the Closing, that number of Shares calculated by dividing the
aggregate purchase price set forth opposite the Investor’s name on Exhibit A
hereto (the “Purchase Price”) by the Per Share Price (rounded to the nearest
whole share). The “Per Share Price” shall be equal to the Price to Public set
forth on the cover page of the final prospectus relating to the IPO.

 

2.CLOSING

 

2.1Closing

 

Upon the terms and subject to the satisfaction or waiver of all of the
conditions to closing set forth in this Agreement, the closing (the “Closing”)
of the purchase and sale of the Shares shall take place at the offices of
Greenberg Traurig, LLP, 200 Park Avenue, New York, New York 10166, or at such
other location as the Company and the Investor may mutually agree upon. The
Closing shall take place concurrently with, and shall be subject to the closing
of, the IPO.

 

 

 

  

2.2Closing Deliveries

 

(a)        Deliveries by the Investor. At the Closing, the Investor shall
deliver to the Company the following: (i) the Purchase Price, by wire transfer
of immediately available funds to the account designated in writing to the
Investor by the Company for such purpose; and (ii) a lock-up agreement between
the Investor and the Company’s IPO underwriters (the “Underwriters”), in the
form satisfactory to the Underwriters, duly executed by the Investor.

 

(b)        Deliveries by the Company. At the Closing, the Company shall deliver
to the Investor a stock certificate evidencing the Shares (the “Share
Certificate”) registered in the name of the Investor.

 

3.COMPANY REPRESENTATIONS AND WARRANTIES

 

The Company hereby represents and warrants to the Investor that:

 

3.1Organization and Standing

 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland and has all requisite corporate
power and authority to own, lease and operate its assets and properties, to
carry on its business as presently conducted, to execute and deliver this
Agreement and to carry out the transactions contemplated hereby.

 

3.2Authorization

 

The execution, delivery and performance of this Agreement by the Company, the
fulfillment of and compliance with the respective terms and provisions hereof,
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of the Company
(none of which actions have been modified or rescinded, and all of which actions
are in full force and effect). When executed by the Company, this Agreement will
constitute a valid and legally binding obligation of the Company, enforceable in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.

 

3.3Title to Shares

 

The Shares have been duly authorized and, upon payment by the Investor of the
Purchase Price and delivery by the Company to the Investor of the Share
Certificate pursuant to the terms hereof, the Shares will be validly issued and
fully paid and nonassessable, and the Investor will acquire good and marketable
title thereto, free and clear of all mortgages, liens, pledges, charges, claims,
security interests and other encumbrances (other than any restrictions created
by the Investor or any restrictions created by federal or state securities
laws).

 

 

 

  

3.4Non-Contravention

 

The issuance and sale by the Company of the Shares does not conflict with the
articles of incorporation or bylaws of the Company or any material contract by
which the Company or its property is bound, or any federal or state laws or
regulations or decree, ruling or judgment of any United States or state court
applicable to the Company or its property.

 

3.5Non-Solicitation

 

The Investor has a substantive, pre-existing relationship with the Company and
(i) was not contacted by the Company or its representatives for the purpose of
investing in any securities of the Company offered hereby through any
advertisement, article, notice or any other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees were invited by any general advertising,
(ii) was not identified or contacted through the marketing of the IPO, (iii) did
not independently contact the Company as a result of the Registration Statement
and (iv) the Shares were not offered or sold to the Investor by any form of
general solicitation or general advertising.

 

4.INVESTOR REPRESENTATIONS AND WARRANTIES

 

The Investor hereby represents and warrants to the Company that:

 

4.1Organization and Standing; Legal Capacity

 

If the Investor is a partnership, corporation, limited liability company, trust
or other entity or association (an “Entity”), the Investor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation and has all requisite power and authority to own,
lease and operate its assets and properties, to carry on its business as
presently conducted, to execute and deliver this Agreement and to carry out the
transactions contemplated hereby. If the Investor is a natural person, the
Investor has the full and unrestricted legal capacity to execute and deliver
this Agreement and to carry out the transactions contemplated hereby.

 

4.2Authorization; Binding Obligation

 

If the Investor is an Entity, the execution, delivery and performance of this
Agreement by the Investor, the fulfillment of and the compliance with the
respective terms and provisions hereof, and the due consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate or other action on the part of the Investor (none of which
actions have been modified or rescinded, and all of which actions are in full
force and effect). When executed by the Investor, this Agreement will constitute
a valid and binding obligation of the Investor, enforceable in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

 

 

 

  

4.3Non-Contravention

 

The purchase by the Investor of the Shares does not conflict with the
organizational documents of the Investor or with any material contract by which
the Investor or its property is bound, if the Investor is an Entity, or any laws
or regulations or decree, ruling or judgment of any court applicable to the
Investor or the Investor’s property.

 

4.4Purchase Entirely for Own Account

 

The Shares to be received by the Investor will be acquired for investment for
the Investor’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same. The Investor does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Shares to be received
by the Investor.

 

4.5Investment Experience and Access to Information

 

(a)        The Investor can bear the economic risk of the investment and has
such knowledge and experience in financial or business matters that the Investor
is capable of evaluating the merits and risks of the investment in the Shares.
If the Investor is an Entity, the Investor also represents it has not been
organized solely for the purpose of acquiring the Shares.

 

(b)        The Investor has been furnished all information the Investor
considers necessary or appropriate for deciding whether to purchase the Shares.
The Investor has had adequate opportunity to ask questions of, and receive
answers from, the officers, employees, agents, accountants and representatives
of the Company regarding the business, operations, financial condition, assets
and liabilities of the Company and the terms and conditions of the offering of
the Shares.

 

4.6Restricted Shares

 

The Investor understands and acknowledges that the Shares being acquired
pursuant hereto are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may not be resold without registration
under the Securities Act of 1933, as amended (the “Securities Act”), except in
certain limited circumstances. The Investor is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

 

 

 

  

4.7Legends

 

The Investor understands and acknowledges that the Shares, and any securities
issued in respect of or in exchange for the Shares, may bear one or all of the
following legends (in addition to any other legend which may be required by
other arrangements between the parties hereto):

 

(a)        “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE LAWS, AND MAY
NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS EXEMPT FROM
THE SECURITIES ACT.”

 

(b)        Any legend required by the securities laws of any state to the extent
such laws are applicable to the Shares represented by the certificate so
legended.

 

4.8Accredited Investor

 

The Investor (i) has furnished true and complete information on the investor
certificate attached hereto as Exhibit B (the “Investor Certificate”) and
(ii) is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act. The Investor is aware that
the Company is relying upon the representations, warranties and agreements
contained in this Agreement and the Investor Certificate for the purpose of
determining whether this transaction meets the requirements of the exemption
from the registration requirements of the Securities Act and any applicable
state securities laws.

 

4.9Non-Solicitation

 

The Investor has a substantive, pre-existing relationship with the Company and
(i) was not contacted by the Company or its representatives for the purpose of
investing in any securities of the Company offered hereby through any
advertisement, article, notice or any other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees were invited by any general advertising,
(ii) was not identified or contacted through the marketing of the IPO, (iii) did
not independently contact the Company as a result of the Registration Statement
and (iv) the Shares were not offered or sold to the Investor by any form of
general solicitation or general advertising.

 

5.MISCELLANEOUS

 

5.1Notices

 

(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Agreement must be in writing, to the following addresses:

 

 

 

  

If to the Company, to:

 

Jernigan Capital, Inc.

1395 Brickell Ave.

Miami, Florida 33131

Attention: Chief Financial Officer

 

If to the Investor, to:

 

The address appearing on the signature page hereof.

 

5.2Assignment; Successors and Assigns

 

This Agreement and the rights granted hereunder may not be assigned by the
Investor without the prior written consent of the Company. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided in this Agreement.

 

5.3Third Party Beneficiaries

 

Nothing in this Agreement, express or implied, is intended to confer upon any
person, other than the parties hereto or their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
any reason of this Agreement, except as expressly provided in this Agreement and
provided that the Underwriters shall be a third party beneficiary of this
Agreement.

 

5.4Entire Agreement

 

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter of this Agreement, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter of this Agreement. The express terms of this
Agreement control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms of this Agreement.

 

5.5Amendments

 

This Agreement may be amended or modified only by an agreement in writing signed
by both parties hereto.

 

 

 

  

5.6No Implied Waivers; Remedies

 

No failure or delay on the part of any party in exercising any right, privilege,
power, or remedy under this Agreement, and no course of dealing shall operate as
a waiver of any such right, privilege, power or remedy; nor shall any single or
partial exercise of any right, privilege, power or remedy under this Agreement
preclude any other or further exercise of any such right, privilege, power or
remedy or the exercise of any other right, privilege, power or remedy. No waiver
shall be asserted against any party unless signed in writing by such party. The
rights, privileges, powers and remedies available to the parties are cumulative
and not exclusive of any other rights, privileges, powers or remedies provided
by statute, at law, in equity or otherwise. Except as provided in this
Agreement, no notice to or demand on any party in any case shall entitle such
party to any other or further notice or demand in any similar or other
circumstances or constitute a waiver of the right of the party giving such
notice or making such demand to take any other or further action in any
circumstances without notice or demand.

 

5.7Governing Law

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW RULES THEREOF.
EACH OF THE PARTIES HEREBY IRREVOCABLY AGREES THAT THE COURTS OF THE STATE OF
NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION IN CONNECTION WITH ANY ACTIONS OR
PROCEEDINGS ARISING BETWEEN THE PARTIES UNDER THIS AGREEMENT. EACH OF THE
PARTIES HEREBY IRREVOCABLY CONSENTS AND SUBMITS TO THE JURISDICTION OF SAID
COURTS FOR ANY SUCH ACTION OR PROCEEDING. EACH OF THE PARTIES HEREBY WAIVES THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR
PROCEEDING IN SAID COURTS.

 

5.8Waiver of Trial by Jury

 

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER PROCEEDING (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, CONNECTED WITH OR RELATING
TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACTIONS OF ANY
HOLDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

5.9Headings

 

The headings contained in this Agreement are for convenience only and shall not
affect the construction or interpretation of any provisions of this Agreement.

 

5.10 Severability

 

If any provision of the Agreement shall be held to be invalid, the remainder of
the Agreement shall not be affected thereby.

 

 

 

  

5.11 Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts of this
Agreement, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.

 

[Signature Page Follows]

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

  

    COMPANY:           JERNIGAN CAPITAL, INC.           By: /s/ Dean Jernigan  
  Name:  Dean Jernigan     Title: President and Chief Executive Officer       If
signature is by a trustee, executor, administrator, guardian, attorney-in-fact,
officer or other person acting in a fiduciary or representative capacity, such
person must set forth his or her full title below under “Capacity” and submit
evidence satisfactory to the Company of such person’s authority to so act.  

INVESTOR: W1 Capital, LLC

1395 Brickell Avenue

Suite 610

Miami, Florida 33131

 

/s/ Kristi Jernigan

Signature of Investor or Authorized Signatory

 

 

Signature of Co-Investor (if any)

 

 

 

  

EXHIBIT A 

             

ADDITIONAL INFORMATION TO BE COMPLETED BY INVESTOR:

(Please print or type)

        Name of Investor:              W1 Capital, LLC       Name of Co-Investor
(if any): N/A                     Circle one: joint or co-tenant            

 

N/A

    Purchase Price: $5,000,000                     Name of Authorized Signatory
(if applicable):              Kristi Jernigan       Capacity:            
 Managing Member       Investor’s Residence/Business Address:              1395
Brickell Avenue        Suite 610             Miami, FL 33131          
Telephone:          (305) 381-9696                                   Investor’s
Mailing Address (if different):                                                
                                              Investor’s Taxpayer ID/Social
Security Number:   47-3322293                

 

 

 

  

EXHIBIT B

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

To: Jernigan Capital, Inc. (the “Company”)

 

If requested by the Company, this Accredited Investor Questionnaire
(“Questionnaire”) must be completed by each investor (“Investor”) immediately
prior to being sold shares of the Company’s common stock, $0.01 par value per
share, (the “Securities”). The Securities may be offered and sold by the Company
without registration under the Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state or other jurisdiction, in
reliance on the exemptions contained in Section 4(a)(2) of the Securities Act
and on Regulation D promulgated thereunder and in reliance on similar exemptions
under applicable state laws. The purpose of this Questionnaire is to assure the
Company that the Investor will meet the applicable suitability requirements. The
information supplied by you will be used in determining whether you meet such
criteria, and reliance upon the private offering exemptions from registration is
based in part on the information herein supplied.

 

ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED CONFIDENTIALLY.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Securities
will not result in a violation of the Securities Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. Please answer all applicable questions and
complete, date and sign this Questionnaire.

 

PART A. BACKGROUND INFORMATION

 

Name: 

 

 

Social Security or Taxpayer Identification No. 

 

 

Residence Address: 

                                                        (Number and Street)

 

      (City) (State) (Zip Code)

 

Telephone Number: (___)    

 

Email Address: 

 

 

Age: ____________ Citizenship: ____________ Where registered to vote:
____________

 

Please provide all previous, assumed or fictitious names or aliases:

 



 



 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

 

 

  

   

 

Current Occupation (if retired, state most recent occupation): 

 

 

Name of Current Employer: 

 

 

Duration of Current Employment: 

 

 

Are you a director or executive officer of the Company?

 

Yes ___                                     No ___

 

Describe any pre-existing personal or business relationship you have with the
Company or any of its officers or directors:

 

     

 

PART B. ACCREDITED INVESTOR REPRESENTATION

 

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each of the below categories that
describes you.

 

___ An executive officer or director of the Company;     ___ A natural person
whose individual net worth, or joint net worth with that person’s spouse, at the
time of his purchase exceeds $1,000,000 (for purposes of this calculation, net
worth is the excess of total assets at fair market value, including homes
(subject to the further description below), automobiles and personal property,
over total liability; provided that you should not include your primary
residence as an asset, and you should not include as a liability indebtedness
that is secured by your primary residence that is not in excess of the fair
market value of your primary residence (except that if the amount of such
indebtedness outstanding at the time of sale of the Securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability));     ___ A natural person who had an individual income
in excess of $200,000 in each of the two most recent years, or joint income with
that person’s spouse in excess of $300,000, in each of those years (in each case
including foreign income, tax exempt income and the full amount of capital gains
and losses, but excluding any income of other family members and any unrealized
capital appreciation), and has a reasonable expectation of reaching the same
income level in the current year.

 

PART C. RULE 506 BAD ACTOR REPRESENTATIONS

 

1.Have you been convicted, within ten years before the sale of the Securities of
any felony or misdemeanor:

·in connection with the purchase or sale of any security;

·involving the making of any false filing with the Securities and Exchange
Commission (the “SEC”); or

·arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment advisor or paid solicitor of purchasers
of securities?

 

___ Yes. If yes, please explain:
___________________________________________________________

 

___ No.

 

 

 

  

2.Are you subject to any order, judgment or decree of any court of competent
jurisdiction, entered within five years before the sale of the Securities, that,
at the time of such sale, restrains or enjoins you from engaging or continuing
to engage in any conduct or practice:

·in connection with the purchase or sale of any security;

·involving the making of any false filing with the SEC; or

·arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities?

 

__ Yes. If yes, please explain:
___________________________________________________________

 

__ No.

 

3.Are you subject to a final order1 of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the Commodity Futures Trading
Commission; or the National Credit Union Administration that:

·at the time of the sale of the Securities, bars you from:

oassociation with an entity regulated by such commission, authority, agency or
officer;

oengaging in the business of securities, insurance or banking; or

oengaging in savings association or credit union activities; or

·constitutes a final order based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct entered within ten
years before the sale of the Securities?

 

__ Yes. If yes, please explain:
___________________________________________________________

 

__ No.

 

4.Are you subject to an order of the SEC entered pursuant to section 15(b) or
15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that, at the time of the sale of the Securities:

·suspends or revokes your registration as a broker, dealer, municipal securities
dealer or investment adviser;

·places limitations on the activities, functions or operations of, or imposes
civil money penalties on, such person; or

·bars you from being associated with any entity or from participating in the
offering of any penny stock?

 

__ Yes. If yes, please explain:
___________________________________________________________

 

__ No.

 

5.Are you subject to any order of the SEC, entered within five years before the
sale of the Securities, that, at the time of such sale, orders you to cease and
desist from committing or causing a future violation of:

·any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or

·Section 5 of the Securities Act.

 

__ Yes. If yes, please explain:
___________________________________________________________

 

__ No.

 

 





1 A “final order” is a written directive or declaratory statement issued by a
federal or state agency described in Rule 506(d)(1)(iii) under the Securities
Act under applicable statutory authority that provides for notice and an
opportunity for a hearing, which constitutes a final disposition or action by
that federal or state agency.

 

 

 

  

6.Have you been suspended or expelled from membership in, or suspended or barred
from association with a member of, a securities self-regulatory organization
(e.g., a registered national securities exchange or a registered national or
affiliated securities association) for any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade?

 

___ Yes. If yes, please explain:
___________________________________________________________

 

___ No.

 

7.Have you filed (as a registrant or issuer), or were you named as an
underwriter in any registration statement or Regulation A offering statement
filed with the SEC that, within five years before the sale of the Securities,
was the subject of a refusal order, stop order, or order suspending the
Regulation A exemption, or is, at the time of the sale of the Securities, the
subject of an investigation or proceeding to determine whether a stop order or
suspension order should be issued?

 

___ Yes. If yes, please explain:
___________________________________________________________

 

___ No.

 

8.Are you subject to a United States Postal Service false representation order
entered within five years before the sale of the Securities, or are you, at the
time of the sale of the Securities, subject to a temporary restraining order or
preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations?

 

__ Yes. If yes, please explain:
___________________________________________________________

 

__ No.

 

* * * * *

 

Date     By:                

Print Name: 

 

 

